UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL lV[INUTES - GENERAL
Case No. CV 19-197 GW (MRW) Date March 20, 2019

 

Title VanLoan V. Nation of Islarn

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk C ourt Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE

l. Plaintiff VanLoan filed this pro se civil action in January 2019. According to the
text of the complaint and the form civil cover sheet, Plaintiff resides in Malvern, Pennsylvania.
(Docket # 1 at 2; l-l.) The Clerk of the Court used that address as Plaintist service address on
the Court’s docket.

2. However, the top of the caption page on the complaint lists another address for
Plaintiff. That address is in Tucson, Arizona. (Docket # l at l.)

3. Plaintiff recently filed a request for permission to use the Court’s e-filing system.
(Docket # 33.) Plaintiff used his Arizona address on that request However, the envelope that
contained his request had a return address and postmark nom a M location: Charleston,
South Carolina. (Docket # 33 at 2.)

4. When the Court issued its pro se litigant procedural order, it specifically informed
Plaintiff of the Local Rule requirement that an unrepresented plaintiff must keep the Court and
other litigants apprised of his “current address.” (Docket # 4 at 2 (citing L.R. 41-6).) Failure to
promptly update a mailing address with the Court may be grounds for dismissal of the action.

5. Based on Plaintiff"s conflicting filings, it’s not at all clear whether Plaintiff has
properly informed the Court of his current address - Malvern, Tucson, or Charleston. The Court
should not have to guess.

6. Therefore, Plaintiff is ORDERED to show cause why he has not violated Local
Rule 41-6. Plaintiff may discharge this order by submitting a sworn statement made under
penalty of perjury that clearly states: (a) his current mailing address; and (b) the reason(s) for his

CV-90 (10/08) CIVIL MINUTES - GENERAL Page l of 2

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL lV[INUTES - GENERAL
Case No. CV 19-197 GW (MRW) Date March 20, 2019

 

Title VanLoan v. Nation of Islam

 

use of three addresses during the short pendency of this action. Plaintiff` s sworn statement (not
to exceed four pages) will be due by April 5.

7. The Clerk is directed to serve this order on Plaintiff at all tln`ee of his known
addresses The Court defers consideration of the electronic filing request until it gains visibility
on Plaintist location.

Failure to file a timely submission as directed above will result in a recommendation
that this action be dismissed for failure to prosecute and obey Court orders pursuant to
Federal Rule of Civil Procedure 41(b). Applied Ul_lderwriters. I_nc. v. Lichtenegger, 913
F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2

